DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 4/25/22 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “converting two-dimensional (2D) coordinates of the plurality of points to three-dimensional (3D) coordinates, wherein the converting is performed for each frame of the video; and
determining movements of the plurality of points based at least in part on the 3D coordinates, wherein the movements are tracked independently, and wherein the movements comprise a direction and speed of a first point of the plurality of points and comprise a 
direction and speed of a second point of the plurality of points, and wherein the movements are tracked independently” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of object tracking, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Kim (US 20140254883) discloses a system comprising:
one or more processors (see figure 1, 20); and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors (see figure 1, 30) and when executed operable to cause the one or more processors to perform operations comprising:
obtaining a video of a person performing an action (see paragraph 46, the test module 200 receives a depth image 220 newly input to the depth image obtaining unit 10, performs pre-processing thereto 240, and extracts a feature from each pixel of the pre-processed depth image);
determining from the video a plurality of points associated with the person, wherein the determining of the plurality of points is performed for each frame of the video (see figure 3B below);

    PNG
    media_image1.png
    320
    626
    media_image1.png
    Greyscale
;
determining a movement of the plurality of points based at least in part on the 3D coordinates (see paragraph 44, tracking apparatus 1 of the present disclosure includes a training module 100 for extracting features from the training depth image from the prepared database 5 by means of the feature extracting unit 20 and for inputting the extracted feature set to the classifier training unit 30 to train the classifier for classifying a head and hands, and a test module 200 for calculating three-dimensional positions of the head and the hands in the position determining unit 40 by using the features extracted by the feature extracting unit 20 from the depth image received from the depth image obtaining unit 10 and the classifier trained by the training module).
Kim is silent in disclosing converting two-dimensional coordinates of the plurality of points to three- dimensional coordinates, wherein the converting is performed for each frame of the video. However, Kim teaches obtaining three dimensional coordinates (see paragraph 46), which is necessary in the tracking process. 
Secondary reference, Sun (US 20070086622) discloses determining a movement of the plurality of points based at least in part on the 3D coordinates, wherein the movement comprises a direction of each point of the plurality of points (see paragraph 47, 600 begins at block 602 where the two-dimensional mode points determined during the two-dimensional extraction process shown in figure 4 are converted into a three-dimensional volume, in order to obtain the true trajectory of target objects, especially if the target object follows a curved trajectory, the points are converted into the three-dimensional volume and paragraph 50, the trajectory segments are obtained based on the clusters, for example, all 3D points in cluster k are treated as a trajectory segment).
Kim also discloses the system of claim 1, wherein the plurality of points comprises points of a golf club held by the person (see figure 3A, person is holding a golf club, see paragraph 39, set of information in relation to corresponding position information of the head and the hands of a person swinging a golf club):

    PNG
    media_image2.png
    315
    626
    media_image2.png
    Greyscale
.

Kim and Sun, taken alone or in combination with each other, are silent in disclosing “determining movements of the plurality of points based at least in part on the 3D coordinates, wherein the movements are tracked independently, and wherein the movements comprise a direction and speed of a first point of the plurality of points and comprise a 
direction and speed of a second point of the plurality of points, and wherein the movements 
are tracked independently.”

For all the reasons above all claims are determined allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/2/22